          Case 1:21-cv-00414-CG Document 11 Filed 07/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER L. CASTILLO,

                     Plaintiff,

v.                                                               No. CV 21-414 CG

KILOLO KIJAKAZI, 1
Commissioner of the
Social Security Administration,

                     Defendant.

       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Kilolo Kijakazi’s

Motion for Extension of Time to File Answer (the “Motion”), (Doc. 10), filed July 29,

2021. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until August 30, 2021,

to file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
